Citation Nr: 1439672	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a separate evaluation for a right lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder. 

2.  Entitlement to a separate evaluation for a left lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with a service-connected lumbar spine disorder.

3.  Entitlement to a separate evaluation for neurologic erectile dysfunction associated with a service-connected lumbar spine disorder. 

4.  Entitlement to total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

These claims (and others) were before the Board in February 2012 and in May 2013.  The complex procedural history of this case was summarized in detail in the prior decisions and will not be repeated here.  For each issue as listed on the title page of this decision, the Board denied the claim in May 2013 and The Veteran appealed that determination to the United States Court of Appeals for Veterans' Claims (the Court).  In a January 2014 Order, the Court granted a joint motion for remand (JMR) of the claims listed above and dismissed the claims of entitlement to service connection for a neurologic bladder disability and for a neurologic bowel disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The JMR, which was incorporated into the Court's January 2014 Order, noted that the Veteran's claim of entitlement to service connection for bilateral lower extremity disabilities and for erectile dysfunction were denied by the Board based on the absence of medical evidence establishing a causal nexus between the Veteran's service-connected low back disorder and either of his lower extremity disabilities or his erectile dysfunction.  However, the Court noted that the February 2012 VA examiner's opinion consisted only of a conclusion without a discussion of pertinent medical facts or a description of why those facts led to the stated conclusion.  JMR at 3-4.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For this reason, the Court found the proffered opinion to be inadequate.  Therefore, the Court expressly directed the Board to remand the matter for further development, to include obtaining an adequate medical opinion.  JMR at 4.  

The Court also determined that the issue of TDIU was inextricably intertwined with the service connection claims and, therefore, that the issue of entitlement to TDIU had to be remanded as well.  JMR at 4.

Given the unconditional mandate from the Court, the Board has no discretion but to remand this matter to the RO/AMC for the purpose of obtaining an adequate medical opinion for the purpose of determining the etiology of his bilateral lower extremity disabilities and erectile dysfunction, including whether any of those conditions are related to or aggravated by his service-connected lumbar spine disorder.  Upon remand, the Veteran must have the opportunity to submit additional evidence and argument regarding his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2.  After the RO completes any additional development deemed necessary, the entire claims file should be reviewed, if possible, by the February 2012 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.   The examiner should address the following questions:

a.  For each of the Veteran's current lower extremity neurologic disabilities (left or right) and for his neurologic erectile dysfunction, is it at least as likely as not (probability of at least 50 percent) that the disability is caused by the Veteran's service-connected lumbar spine disorder?

b.  With respect to each disability for which the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the disability is aggravated by the Veteran's service-connected lumbar spine disorder?

Note: Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, a lower extremity neurological disability or erectile dysfunction), that is proximately due to or the result of the service-connected disability (lumbar spine disorder) and not due to the natural progress of the nonservice-connected disability.  If aggravation of any nonservice-connected condition is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must provide a thorough rationale for all medical opinions.  A thorough rationale is one that will allow the Board to conclude that the examiner has applied valid medical analysis to the significant facts of the particular case.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



